DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claim limitations no longer invoke interpretation under 35 USC 112(f) as the limitations have been amended to include sufficient structure to perform the recited function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 3, in line 2, it is unclear as to whether the “an exposure duration” is referring to the same “fixed exposure duration” in line 9 of claim 1 or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dunn’54 (US Pub No. 2012/0095354).
With regards to claims 1 and 14, Dunn’54 disclose an information processing method and apparatus comprising:
processing circuitry (paragraphs [0007]-[0008], [0063] referring to methods being implemented on one or more computers/”processing circuitry”) configured to:
); and 
calculate a contrast (“speckle contrast (K)”) of a speckle pattern on a basis of the speckle integrated image (paragraphs [0043]-[0045], referring to obtaining speckle contrast values (K) from the time-integrated measure of the speckle intensity fluctuations; paragraphs [0053]-[0056], [0077], [0091], [0100]),
wherein the plurality of speckle images are obtained at a fixed exposure duration (paragraphs [0059], [0071], referring to obtaining the multi-exposure speckle images by holding the camera exposure duration constant/fixed (i.e. “fixed exposure duration”)).
With regards to claim 2, Dunn’54 discloses that the processing circuitry is further configured to calculate a fluid velocity of the imaging target on a basis of an integrated exposure duration obtained by integrating exposure durations (T) of the plurality of speckle images and the calculated contrast (K) of the speckle pattern (paragraphs [0007]-[0008], [0063] referring to methods being implemented on one or more computers (i.e. “fluid velocity calculation unit”); paragraphs [0044]-[0048], [0109] 
With regards to claim 3, Dunn’54 discloses that the plurality of speckle images are captured for an exposure duration of 10 ms or less (i.e., “…over the camera exposure time (typically 1 to 10 ms)…”) (paragraphs [0044], [0048]).
With regards to claim 4, Dunn’54 discloses that the processing circuitry is configured to calculate a variance value and an average value (i.e. <I>, which is the mean/average of pixels of the window) of the luminance in a local image region (i.e. “window”) of the speckle integrated image, and to calculate the contrast (K) of the speckle pattern on a basis of the obtained variance value and average value of the luminance (paragraphs [0044]-[0045], note that the standard deviation would require calculating a variance value as standard deviation is defined as the square root of the variance).
With regards to claim 5, Dunn’54 discloses that the processing circuitry is configured to calculate a standard deviation of the luminance by taking a square root of the obtained variance value of the luminance and substitutes the obtained standard deviation and the average value of the luminance into Formula (1) indicating a relationship between the contrast of the speckle pattern, the standard deviation of the luminance, and the average value of the luminance so as to calculate the contrast of the speckle pattern, wherein Formula (1) is expressed as:
K = o/ <I>• • • (1)

With regards to claim 6, Dunn’54 discloses that the processing circuitry is configured to obtain a correlation time on a basis of the integrated exposure duration and the contrast of the speckle pattern, and to compare the obtained correlation time with a predetermined correlation time to calculate the fluid velocity (paragraphs [0045]-[0047], [0076]-[0077], [0081], [0084], [0098]-[0100]; Figure 3)
	With regards to claim 7, Dunn’54 discloses that the processing circuitry is configured to substitute the integrated exposure duration and the contrast of the speckle pattern into Formula (2) indicating a relationship between the exposure duration, the contrast of the speckle pattern, and the correlation time to obtain the correlation time, [see Formula 2 in claim 7] where K (T, ic) is the contrast of the speckle pattern, T is the exposure duration, and tc is the correlation time (paragraph [0050], see Equation 3, wherein x = T/Tc, and thus Equation 3 is the same as the claimed Mathematical Expression 2).
	With regards to claim 8, Dunn’54 discloses that the processing circuitry is configured to substitute the integrated exposure duration and the contrast of the speckle pattern into Formula (3) indicating the relationship between the exposure duration, the contrast of the speckle pattern, and the correlation time to obtain the correlation time, [see the claimed Mathematical Expression 3 in claim 8] where K (T, ic) is the contrast of the speckle pattern, T is the exposure duration, re is the correlation time, and P is a value determined when a known blood flow rate is plotted (paragraph [0051], see 
	With regards to claim 9, Dunn’54 disclose that the processing circuitry is further configured to control a display unit to display an image (paragraphs [0008], [0068], Figures 1A and 9A).
	With regards to claim 10, Dunn’54 discloses that the processing circuitry is configured to map the calculated fluid velocity to further control the display unit to display fluid velocity distribution (paragraphs [0008], [0042], [0044], [0111]; Figures 1A, 9A, 15).
	With regards to claim 11, Dunn’54 discloses that the fluid velocity is a blood flow rate in a blood vessel (paragraphs [0008], [0042], [0044], [0110]-[0111]; Figures 1A, 9A, 15).
	With regards to claim 12, Dunn’54 discloses a speckle imaging system comprising:
	the information processing apparatus according to claim 1 (see rejection for claim 1);
	a light source (“laser light source”) that emits coherent light to the imaging target (paragraphs [0007]-[0008]; Figures 1A, 9A);
	the imaging element (i.e. detector, camera) according to claim 1 (paragraph [0007]-[0008], [0067]-[0068]; Figures 1A, 9A); and 
	 a display apparatus that displays an image (paragraphs [0008], [0068], Figures 1A and 9A).
.

Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive. 
With regards to Dunn, Applicant argues that Dunn describes the use of multiple different exposure durations and thus fails to disclose that speckle images were obtained at fixed exposure durations. Therefore, Applicant concludes that Dunn fails to teach or suggest that the plurality of speckle images are obtained at a fixed exposure duration.
Examiner respectfully disagrees and points to paragraphs [0059] and [0071] of Dunn which set forth “The present disclosure provides a MESI system that holds camera exposure duration constant, yet obtains multi-exposure speckle images by pulsing the laser…” and “…the actual camera exposure duration was fixed and a laser diode was gated during each exposure to effectively vary the speckle exposure duration..”.  Therefore, Dunn does disclose that the plurality of speckle images are obtained at a fixed exposure duration (i.e. fixed/constant camera exposure duration). Note that interpreting the exposure duration to correspond to the actual camera exposure duration appears to be consistent with Applicant’s own specification, as paragraph [0079] in Applicant’s corresponding PG-Pub (2018/0344176), when referring 
The claims therefore remain rejected under the previously applied art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793